ACCEPTED
                             05-15-00074-CR                                                       05-15-00074-CR
                                                                                        FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                            1/19/2015 12:00:00 AM
                               r- ILED                                                                 LISA MATZ
                                                                                                           CLERK
                                CAUSE NO. F12-57938
STATE OF TEXAS             ZG\~ OEC l 5 AM§9: 0 I            IN THE DISTRICT COURT
                              GAl~Y f ;1z.~;r\r·fuHS
VS.                            OlSTR ICl CLrnK               7th             FILED IN
                                                                   JUDICIAL DISTRICT
                              DALLAS CCL fE~AS                      5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
                                            §Ef'UTY
RAYFORD HIGH              -----§                             DALLAS 1/18/2015
                                                                    COUNTY,9:07:53
                                                                              TEXASPM
                                                                          LISA MATZ
                                                                            Clerk


                                 NOTICE OF APPEAL


         TO THE HONORABLE COURT:

         COMES NOW, Rayford High, the Defendant, and files this his Notice of Appeal.

He appeals the court's denial of his Motion to Suppress heard on August 14, 2014

and October 23, 2014, denied on August 26,2014 and October 23, 2014.              He was

convicted and sentenced on November 20, 2014. He appeals the above to the Dallas

Court of Appeals. Rayford High previously filed this Court's form notice of appeal on

November 20, 2014 although it all with the plea papers have never been scanned

into the District Clerk's system even though they were hand delivered to them.

                                               Respectfully submitted this   fu day of
                                               December 2014,



                                              2378 Talco Dr.
                                              Dallas, Texas 75241
                                              Phone: (903) 526-7860




State v. High
Notice of Appeal
Page I of2
                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this pleading has been
delivered on the same day it was filed with the District Clerks office to:

         Dallas County District Attorney
         Court 7 Workroom
         Dallas Criminal Courts Building
         Dallas, Texas

by the following means:

                   By U .S. Postal Service Certified Mail, R.R.R.
                   By First Class U.S. Mail
                   By Special Courier _ _ _ _ _ _ _ __ _
   x                By Hand Delivery
                   By Fax before 5 p.m. to numbers above.
                   By Fax after 5 p.m.
                   By email.

                                                    Rayford High




State v. High
Notice of Appeal
Page 2 of2